Exhibit 10.17




CONSULTING  SERVICES AGREEMENT




THIS AGREEMENT is made effective as of this 1st day of October 2008 by and
between Cleartronic, Inc., a Florida corporation (the “Company”), and Michael J.
Gutowski Consultant, (the “Consultant”) an individual.




WITNESSETH:




WHEREAS, the Company wishes to retain the professional services of Consultant to
provide consulting services for the Company’s business and Consultant wishes to
provide the professional services to Company;




WHEREAS, the Company and Consultant wish to enter into a Consultant Services
Agreement whereby Consultant shall receive compensation for Consultant’s
professional services under the terms and conditions of this Agreement;




NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:




1.

Definitions  

In the Agreement, the following words and phrases have the following meanings:




a)

“Business Opportunities” means all potential business opportunities in the area
of the voice interoperability market or opportunities for new business, products
or services which have been disclosed to or investigated, studied or considered
by the Company or by others on behalf of the Company or which come to the
attention of the Consultant as a result of his engagement with the Company.




b)

“Client Information” means information pertaining to the Company’s alliance
partners, customers and clients without limitation:


i)   

any information the Company has regarding the business of its current alliance
partners, existing and prospective clients;


ii)   the names, addresses and telephone numbers of the current and alliance
partners, existing and prospective customers of Company;


iii)    and, the Company’s contracts with its clients including details as to
pricing, marketing and suppliers.




c)

“Commencement Date” means this day 1st of October 2008.




d)

“Confidential Information” means information known or which may become known to
or used by the Company in connection with the business of the Company including
but not limited to:


i)

any innovative and proprietary means of testing related products that have been
developed by or for the Company including any software or hardware for the
application thereof;




ii)

Documents, Financial Information, Intellectual Property, Marketing Information,
or Research and Development, but not including any of the foregoing which was
known to the Consultant prior to engagement by the Company other than through
direct or indirect communication with the Company or which is or becomes a
matter of Public Knowledge; and


iii)

any improvements, formula, design, prototype, compilation of information, data,
program, code, method, technique or process, information relating to any
product, device, equipment or machine, information pertaining to the Company.




e)

“Documents” means any documents, compiled or un-compiled computer programs (in
electronic or other form), specifications, plans, drawings, prototypes, models,
manuals, materials, sketches, schematics, compilations of information, analyses,
experiments, data, formulae or other information pertaining or relating to the
Client Information or the Confidential Information including copies or
reproductions (in any form) of the foregoing.




f)

“Financial Information” means any information pertaining to the Company’s fees,
costs, sales, income, profit, profitability, pricing, salaries and wages.




g)

“Intellectual Property” means any and all any trade secrets, Documents,
techniques, processes, information relating to any product, service, device,
equipment or machine, inventions, designs, ideas, works, creations,
developments, methods of doing business, processes, techniques, prototypes,
patent or patent applications, trade-mark or trade-mark applications, industrial
design or copyright of the Company and includes any modifications or
improvements thereto.




h)

“Marketing Information” means information related to the Company’s marketing
programs, plans, strategies and proposed future products, services, advertising
and promotions.




i)

“Public Knowledge” means information that is generally known to business
valuators, management consultants and investment bankers or is otherwise easily
accessible through lawful, non-confidential sources.




j)

“Research and Development” means information pertaining to any research,
development, investigation, study, analysis, experiment or test carried on or
proposed to be carried on at any time by the Company in connection with the
business of the Company.




2.

Term.  The Term of this Agreement shall commence on the Commencement Date and
shall continue for a period of one hundred twenty (120) days thereafter.  Such
term shall automatically extend for successive thirty (30) day periods ,
provided however, that any time, either party can cancel this Agreement in
writing upon no less than thirty (30) day notice to the other party.  

 




-1-





3.

Description of Services.  The Consultant hereby agrees to perform the specific
duties described in Exhibit A (“Services”).  




4.

Compensation.  Consultant shall be paid for Consultant’s services as follows:




a.

$ 2,000.00 per week  (Base Consultancy Fee)


b.

In addition, Consultant shall be reimbursed for all pre-approved travel,
entertainment and other out-of-pocket expenses such as mobile telephone bill and
postage directly related to the Services provided to the Company under this
Agreement.




5.

Property Rights and Trademarks All business related materials and all other
information received from Company, including, but not limited to, services,
products, business development, marketing, sales, Company’s proprietary customer
lists and other information which Company does not make available to the public
herein referred to as “Confidential Information” is and shall remain the
property of the Company.  In addition, all materials created or developed by
Consultant for the Company pursuant to this Agreement shall be immediately
released to the Company and shall be solely owned by the Company.




6.

Disclosure   Solely with respect to the Services, the Consultant agrees to
promptly disclose to the Company or its nominee complete information in respect
to all Business Opportunities, Client Information, Marketing Information, ideas,
discoveries, inventions, improvements, developments, designs, and technical
data, whether patentable or not (all of which may be referred to as
 "Intellectual Property"), which are conceived, made, produced or developed by
the Consultant alone or with others, resulting as a consequence of the
Consultant’s association with the Company and relating to the subject matter of
the Intellectual Property.




7.

Ownership Of Intellectual Property   Any and all Intellectual Property made or
created by the Consultant during the course of the Consultant's fulfillment of
this Agreement shall be the exclusive property of the Company and the Consultant
shall have no right, title or interest therein even though the Consultant may
have created or contributed to the creation of any of the Intellectual Property;
and Company shall have the sole and exclusive right, title and interest in and
to the Intellectual Property, which right shall continue notwithstanding the
termination of this Agreement.  The Consultant shall maintain at all times
adequate and current records relating to the creation and development of
Intellectual Property, including the Client Information and any improvements,
which records shall be and shall remain the property of the Company.




8.

Independent Contractor.  Consultant acknowledges and agrees that he is an
independent contractor of the Company and shall not be deemed to be an employee
of the Company.  Consultant shall be responsible for and pay all taxes assessed
on all compensation provided to Consultant under the terms of this Agreement.  




9.

Confidential Information.




a.

The Company and Consultant acknowledge that the Confidential Information,
Intellectual Property, Client Information, Financial Information, Marketing
Information, trade secrets, Research and Development, Documents and other data
concerning the business or affairs of the Company or its Subsidiaries that may
be obtained by Consultant while performing services, are the valuable and
exclusive property of the Company.  Consultant agrees that (1) Consultant will
promptly disclose to the Company any information which Consultant may obtain
during Consultant’s performance of services about any opportunities to own,
develop, operate or manage or be employed by any business substantially similar
to or related in a material way to the present business conducted by the Company
or its subsidiaries at the time of the execution of this agreement, except for
information with respect to a bona fide client (other than the Company) of
Consultant to whom Consultant provides or provided professional services, or
information covered by a confidentiality agreement to which Consultant is a
party; and (2) Consultant will not disclose to any unauthorized persons or use
for Consultant’s own account or for the benefit of any third party any of such
confidential information, trade secrets, financial or other data or such
business opportunities developed by Consultant on the behalf of Company without
the written consent of the Company. Should this Agreement be terminated by
either party, within a period of seven (7) days of Consultant’s termination of
services, Consultant shall deliver to the Company any and all materials
including memoranda, Intellectual Property, Client Information, notes, plans,
records, reports or other documents and any copies thereof relating to the
Company’s operations which Consultant may then possess or have under
Consultant’s control.  Nothing herein shall be construed as requiring Consultant
to disclose information developed or known to Consultant prior to his
consultation with Company. Such information will be considered Public
Information or personal knowledge of the Consultant and not subject to this
confidential provision.  




b.

Consultant acknowledges the importance of the Company’s arrangements with its
Clients, Employees and Consultants, and he further acknowledges that the nature
of these arrangements constitute valuable assets of the Company, the
confidentiality of which is crucial to Client, Employee and Consultant rapport.
 Therefore, Consultant agrees that he shall not at any time (whether before or
after termination of this Agreement) directly or indirectly disclose or furnish
to anyone, including to employees or other Consultants of the Company, any
details of Consultant’s individual compensation package (including, without
limitation, share ownership or compensation), any Client agreements or
 individual compensation packages of the Company’s Employees or other
Consultants, without the prior written consent of the Company’s Board of
Directors.




c.

The confidentiality provisions of this Agreement shall become effective as of
the Commencement Date and shall cover all Confidential Information disclosed in
connection with the transactions described herein before or after the
Commencement Notwithstanding anything herein to the contrary, the
confidentiality provisions of this Agreement shall survive the expiration or
termination Date of this Agreement.


-2-


 




10.

Competition.  Consultant agrees that during the term of this Agreement and for
one (1) year thereafter, not to directly or indirectly market any product or
service to the Company’s prospective and existing customers as of the conclusion
of this Agreement.  Consultant will be bound by the Confidentiality provisions
which shall pertain to, but not be limited to, all information developed by
Consultant on behalf of the Company or in connection with employees of Company
or directly developed by the Company internally.







12.

Indemnity.  During the term of this Agreement, and if applicable, thereafter,
each party hereto shall indemnify and save harmless the other party from any
  and all loss, damage or expense (including reasonable attorneys’ fees) which
the other party may incur or suffer as a result of any claim of any kind
whatsoever arising out of any actions taken by the other party in performance of
this agreement provided further that such actions are not in conformity with the
terms of this Agreement and/or were not authorized in advance by a
representative of the other party.




13.

General Provisions.




a.

Amendment/ Waiver.  This Agreement may not be modified, amended or waived in any
manner except by an instrument in writing signed by both parties hereto.  The
  waiver by either party of compliance with any provision of this Agreement by
the other   party shall not operate or be construed as a waiver of any other
provision of this   Agreement, or of any subsequent breach by such party of a
provision of this Agreement.




 




b.

Supersedes Previous Agreements.  This Agreement supersedes all prior or
contemporaneous negotiations, commitments, agreements (written or oral) and
writings between the Company and Consultants with respect to the subject matter
hereof. All such other negotiations, commitments, agreements and writings will
have no further force or effect, and the parties to any such other negotiation;
commitment, agreement or writing will have no further rights or obligations
there under.





c.

Governing Law/Compliance.  All matters affecting this Agreement, including the
validity thereof, are to be governed by, interpreted and construed in
  accordance with the laws of the United States and the State of Florida.
 Consultant further   agrees that it has compiled with all applicable state,
Federal and Provincial laws and has   complied with all licensing or other
related requirements to properly perform all services   as outlined in this
Agreement.  





d.

Disputes.  Any disputes that arise between the parties with respect to the
performance of this Agreement shall be submitted to binding arbitration by the
American   Arbitration Association, to be determined and resolved by said
Association under its rules   and procedures in effect at the time of
submission. Exclusive venue for purposes of any such Arbitration will   be in
Palm Beach County Florida.








e.

Notices.  Any notice hereunder by either party to the other shall be given in
writing by personal delivery or by electronic means (with confirmation of
transmission) or by   certified mail, return receipt requested.  If addressed to
Consultant, the notice shall be   delivered or mailed to Consultant at the
address specified under Consultant’s signature   hereto, or if addressed to the
Company, the notice shall be delivered or mailed to the   Company at its
executive offices to the attention of its President.  A notice shall be   deemed
given on the date of such delivery.





f.  

Headings.  The headings of sections and paragraphs herein are included solely
for convenience of reference and shall not control the meaning or interpretation
of any of the   provisions of this Agreement.





g.

Scope of Agreement.  This Agreement shall bind and inure to the benefit of the
Company and its successors and assigns of Consultant and his successors.





h.

No Conflicts.  Consultant represents and warrants to the Company that Consultant
is not bound by any agreement, commitment, understanding, or obligation, whether
oral or written, that would conflict with or prevent Consultant from performing
the services contemplated by this Agreement.  Without limiting the generality of
the foregoing, Consultant does not have in his possession or control, and will
not use in the performance of services hereunder any proprietary information or
other property of any other person or entity.




i)

Enforceability. The invalidity or unenforceability of any particular provision
of this Agreement shall not affect any other provision hereof, and this
Agreement shall be construed as though such invalid or unenforceable provision
were omitted.










IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.







Cleartronic, Inc.

Consultant




Larry M. Reid

Michael J. Gutowski

(“PRINT - COMPANY OFFICER”)

(“PRINT - CONSULTANT”)







Signature: /s/ Larry M. Reid

Signature: /s/ Michael J. Gutowski




8000 N. Federal Highway, Suite 100

271 SE 9th Avenue




Boca Raton, Florida, USA, 33487

Pompano Beach, FL 33060




Phone (561) 939-3300





-3-















EXHIBIT “A”

(Services)




The Services shall consist of the following:

1.

General sales and marketing services.

2.

Product development consultation






